DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response of April 26, 2022, to the non-final action mailed January 22, 2022, has been entered. Claim 7 has been amended, claims 8, 10, 12 and 20 have been cancelled, and claim 21 has been newly added. Claims 1-7, 9, 11, 13-19, and 21 are pending. Claims 1-6 and 14-19 stand withdrawn. Claims 7, 9, 11, 13, and 21 are under instant examination.
Response and Maintained Claim Rejections - 35 USC § 103
	The modification to the grounds of rejection and the new rejection are necessitated by Applicant’s amendment.

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim(s) 7, 9, and 13 remain rejected, in modified form and claim 21 is newly rejected under 35 U.S.C. 103 as obvious over the combination of Hoeck et al. (Patent No.: US 6,620,428; Date of Patent Sep. 16, 2003) and Naheed (Pub. No.: US 2017/0021026; Pub. Date: Jan. 26, 2017) for reasons of record.
	The amended claims recite a transdermal delivery system, comprising: a backing material includes a first side and a second side, the second side including a topically acceptable adhesive; an absorbent material layer that is a woven fabric or a non-woven fabric and includes a first side and a second side and wherein the first side of the absorbent material layer is positioned adjacent the second side of the backing material, the absorbent material including at least one hydrophobic pharmaceutically active agent; a carrier solvent capable of melting at skin temperature or above said carrier solvent including coconut oil, shea butter or mixtures thereof in an amount of from 80 wt% to about 90 wt% glycerin in an amount of from about 0.50 wt%  to about 10.00 wt%      
wherein the glycerin has less than 0.5 % residual water and croscarmellose sodium 
 in an amount of from about 0.01 wt% to about 5.00 wt% wherein the crosscarmellose sodium has less than 0.5 % residual water and a release layer in contact with a portion of the second side of the backing material, wherein the absorbent material is positioned in a cavity in between the backing layer and the release layer in contact with a portion of the second side of the backing material, wherein the absorbent material is positioned in a cavity in between the backing layer and the release layer.

	Regarding claims 7 and 13, Hoeck discloses a transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug, a carrier, fillers, diluents, enhancers, stabilizers, inactive, and other pharmaceutical agents   wherein the reservoir matrix comprising the drug and carrier is a hydrogel polymer or a soft polymer (abstract, Fig. 1a, column 3 lines 39-42 and 46-48, column 4 lines 4-7/9 and wherein the transdermal device comprises ta release liner in contact with the second side backing material that is layered with an adhesive, wherein the reservoir matrix comprising the menthol (the instantly claimed drug) and carrier is a hydrogel polymer or a soft polymer (abstract, Fig. 1a, column 3 lines 39-42 and 46-48, and column 5 Table 1, column 11 lines 64-67); wherein the reservoir comprises propylene glycol (column 5, line 44) a humectant, wherein the menthol is placed in the carrier matrix hydrogel or soft polymer and delivered to the skin across the rate-moderating membrane   (Fig. 1a. column 3 lines 35-42 and Fig. 4 lines 2-8).  

  But Hoeck does not disclose wherein the absorbant layer is a woven or non-woven fabric, the carrier includes coconut oil, shea butter, or mixtures thereof from about 80-90 wt%, glycerin, glycerin in an amount of from about 0.50 wt%  to about 10.00 wt%  wherein the glycerin has less than 0.5 % residual water and croscarmellose sodium  in an amount of  from_
 about 0.01 wt% to about 5.00 wt% wherein the crosscarmellose sodium has less than 0.5 % residual water 

	As Hoeck discloses a hydrogel or soft polymer within the cavity comprising a drug, wherein the drug comprises menthol the hydrogel/soft polymer acts as a carrier to deliver the drug through the cavity reservoir material and onto the skin (Fig. 1a, column 3 lines 39-42 and column 11 lines 64-67).
	
	However, in the same field of endeavor of transdermal patches (for delivery of active agents (Figs. 1-2 and [0015]), Naheed discloses the wherein the transdermal patch comprises a layer of woven or nonwoven fabric web made of polyvinyl acetate [0020] coconut oil ([0339] and [0333]), glycerol [0036], and the bio beneficial  agent carboxymethyl cellulose salts ([0261] and [0316]); with respect to the amount of the carrier that includes the coconut oil, as written the carrier is not limited to the coconut oil.  Naheed discloses agents in an amount up to about 75% [0330] wherein said agent incudes  moieties that control a physical property and/or a mechanical property [0258], wherein said agent includes plasticizer agents ([0332] and [0334]) including  coconut oil ([0339] and [0333]) and glycerol [00336] present in a total amount of up about 70%  [0341] wherein plasticizers can be a combination of plasticizers from 001 to 20% of a secondary plasticizer [0342].  Accordingly, the solvent which controls the level of drug loading amounts and release profile of a composition would be considered a agent by Naheed which is present up to about 75% wt [0330], which is close enough to the instantly claimed about 80 wt% of a carrier.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  With respect to glycerol, Naheed discloses glycerol as a plasticizer [0336] wherein plasticizers can be a combination of plasticizers from 001 to 20% of a secondary plasticizer [0342] and does not disclose water in the glycerol, this would meet the limitation of from about 0.50 wt%  to about 10.00 wt%  wherein the glycerin has less
 than 0.5 % residual water.  With respect to carboxymethyl cellulose salts as a bio beneficial agent ([0261] and [0316]), Naheed discloses wherein an agent has the  concentration including 1 and 2 wt % [0330] and does not disclose water in the carboxymethyl cellulose salt, which would overlap the claimed amount
.	Pursuant to MPEP 2144.05(II)A):  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	Regarding claim 9, Hoeck discloses wherein the reservoir comprises enhancers such as phospholipids (column 5, line 59), which is according to the instant specification as filed a surfactant.

	Regarding claim 21, Naheed discloses a porous fibrous woven a  fabric web made of polyvinyl acetate ([0020] and [0031])
	
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine polyvinyl pyrrolidone (column 4 line 2) a super absorbent polymer, phospholipids (column 5, line 59), propylene glycol (column 5, line 44), an oil (column 3 one 66 to column 4 line 1), and the menthol (the instantly claimed drug as per instant claim 13), (column 11 lines 64-67) into the reservoir matrix of the transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug, carrier,  dyes, inert fillers, etc. and wherein the transdermal device comprises to release liner in contact with the second side backing material that is layered with an adhesive, wherein the reservoir matrix comprising the drug and carrier is a hydrogel polymer or a soft polymer (abstract, Fig. 1a, column 3 lines 39-42 and 46-48, column 4 lines 4-7,  and column 5 Table 1) as disclosed by Hoeck  as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Hoeck had already disclosed a transdermal delivery device with a matrix wherein the matrix comprises phospholipids (column 5, line 59), propylene glycol (column 5, line 44), and an oil (column 3 one 66 to column 4 line 1), and the menthol, the instantly claimed drug, (column 11 lines 64-67).  It would have only required routine experimentation to modify the composition of Hoeck for a transdermal delivery device comprising phospholipids (column 5, line 59), propylene glycol (column 5, line 44), oil (column 3 one 66 to column 4 line 1), and the menthol, the instantly claimed drug, (column 11 lines 64-67) as required by the claimed invention.  

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Hoeck et al. and Naheed. to include agents in an amount up to about 75% [0330] wherein said agent incudes  moieties that control a physical property and/or a mechanical property [0258], wherein said agent includes plasticizer agents ([0332] and [0334]) including  coconut oil ([0339] and [0333]) and glycerol [00336] present in a total amount of up about 70%  [0341] wherein plasticizers can be a combination of plasticizers from 001 to 20% of a secondary plasticizer [0342] in a transdermal delivery device as disclosed by Naheed as a matter of combining prior art elements according to known methods yield predictable results the transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier.  One of ordinary skill would be motivated to include the agents in amounts up to about 75% [0330] in a transdermal delivery device as a simple substitution of one oil for another  that can act as agents that control the physical and mechanical properties of the final product.(Nadhhe [0258] and [0332]-[0333]).  One who would have practiced this invention would have ha reasonable expectation of success because Hoeck had already disclosed a  transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and carriers, while Naheed provided guidance with respect to the oil being coconut oil and the addition of other carriers that effect the physical and mechanical properties of the transdermal patch.  It would have only required routine experimentation to include agents that affect the physical and mechanical properties including the plasticizers and carboxymethyl cellulose up to about 75%  in the drug delivery device as a simple substitution of one transdermal patch solvent system for another as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filling.

	

	Claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoeck et al. (Patent No.: US 6620,428; Date of Patent Sep. 16, 2003) and Naheed (Pub. No.: US 2017/0021026; Pub. Date: Jan. 26, 2017) as applied to claim 7 above, and further in view of Luo et al. (Patent No.: US 6,673,363; Date of Patent: Jan. 6, 2004) for reasons of record.
	Regarding claim 11, Hoeck  and Naheed discloses a transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier, and wherein the transdermal device comprises ta release liner in contact with the second side backing material that is layered with an adhesive, wherein the reservoir matrix comprising the drug and carrier is a hydrogel polymer or a soft polymer (abstract, Fig. 1a, column 3 lines 39-42 and 46-48, and column 5 Table 1), wherein the reservoir matrix also includes penetration enhancers, diluents, dyes, filler, solubilizing agents, stabilizers, etc. (column 4 lines4-6).  But the combination never specifically discloses a heat source material.
	However, in the same filed of endeavor of transdermal drug delivery devices (abstract), Luo discloses wherein the device comprises the sodium acetate (column 7 table).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Hoeck et al., Naheed, and Luo et al. to include sodium acetate in a transdermal delivery device as disclosed by Luo a a matter of combining prior art elements according to known methods yield predictable results the transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier.  One of ordinary skill would be motivated to include sodium acetate in a transdermal delivery device as it enhances the permeability of the skin to the drug as evidenced by the teaching of Luo (abstract and column 2 lines 15-45)].  One who would have practiced this invention would have ha reasonable expectation of success because Hoeck had already disclosed a  transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier, while Luo provided guidance with respect to adding sodium acetate..  It would have only required routine experimentation to include sodium acetate to the drug delivery device as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the rejections, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that Hoeck does not teach or suggest coconut oil and .  Naheed does not teach or suggest an absorbent material configure to contact the skin rather   Naheed teaches microneedles wherein the coconut oil, shea butter or mixture thereof is not about 80-90wt%..  The coconut oil melts due to the skin and moisture and does not need mechanical penetration of the skin itself.  The coconut oil is used to keep the materials in the transdermal patch in place.  The claimed subject matter includes both absorbent material that is a woven or non-woven fabric and an absorbent polymer that is croscarmellose sodium..

	Applicant’s argument has been fully considered, and found persuasive.  With respect to Applicant’s argument concerning Naheed, this has been fully considered, but not found persuasive.  Naheed is not used in the instant rejection for the use of needles as a delivery mechanism. Rather Naheed is used in the instant rejection for the teaching of the use of various components in a a transdermal patch as fully set forth above.  With respect to Applicant’s argument that 80-90 wt% of coconut oil, shea butter, or mixtures is critical, this has been fully considered, but not found persuasive.  The instant  base claim 7  recites a carrier solvent including coconut oil, shea butter or mixtures in an amount of from 80-90 wt%,, the carrier is from 80-90 wt% and it includes but is not limited to coconut oil, shea butter or mixtures thereof.  There is nothing stating that the coconut oil or shea butter need to be 80-90% of the carrier, or that the transdermal device consists of a carrier, wherein the carrier is selected from the group consisting of  80-90% by wt coconut oil, shea butter, or mixtures thereof.  If Applicant wants to limit the transdermal device having 80-90 wt% coconut oil, shea butter, or mixtures thereof, Applicant will need to claim it as such with closed language.  Additionally, Naheed discloses up to 70 wt% of the plasticizer, wherein the plasticizer includes coconut oil.  Applicant has not provided any support that 70% coconut oil would not act the same way as 80% coconut oil in keeping the materials in the transdermal patch in place and prevent leakage.  
	With respect to the woven or non woven fabric and carboxy methyl cellulose, Naheed discloses wherein the transdermal patch comprises a layer of woven or nonwoven fabric web made of polyvinyl acetate [0020] and carboxymethyl cellulose salts ([0261] and [0316]) as fully set forth above.

	In order to move prosecution forward it is Applicant amend the language of claim 7 to recite what is exactly 80-90 wt% and provide evidence that the about 70% of Naheed would not provide the proper mechanical characteristics to keep the materials of the patch in place.  


Conclusion
No Claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617